ON APPLICATION FOR REHEARING
Decided Feb 25, 1936
By THE COURT
The above entitled cause is now being determined on application of defendant in error for rehearing.
In support of the application counsel have filed an extended brief. The court has again taken up the original questions in the light of our opinion, the application for rehearing and the brief of able counsel accompanying it. Again, the sole and on’y question for consideration is the construction of §10502-1 GC as it affects the dower rights of defendant in error, Tillie Cool. We are unaided by the decisions of any Ohio courts for the possible reason that tire section is of comparative recent enactment, and has not been previously construed under a state of facts comparable to the instant ease,
Neither do we have the support of any precedent of decisions in foreign jurisdictions for the probable reason that no similar language will be found in the legislative enactments of any other state.
It therefore follows that with the aid of the briefs of counsel we have an original question of the construing of this statute. In so doing we seek to follow the well known rules of construction set forth in our original opinion and concurred in by counsel for defendant In error.
Counsel thinks that we do not give proper consideration to the second paragraph of exception (b) of the statute. Whether or not we have been unfortunate in our language so as to leave this impression, nevertheless we have very earnestly read and re-read not only this exception (b) but all other pertinent parts of the section.
We again repeat that in order to ascertain the legislative intent we must read the section as a whole and then construe it if possible as would give eSect to all parts thereof. Nothing less would give eSect to the legislative intent.
We also again call attention to the first paragraph of this section §10502-1 GC, in which “dower” is defined in the exact language of the old dower statute, and then in the last two lines state that “such dower interest shall terminate and be barred upon the death of the consort except;” the word “except” is significant and must be given a meaning, and when we find in subseouent portions of the section the language to which the word “except” applies, then mentally at least we may eliminate so far as it relates to the exception the following language in such first paragraph, “but all such dower interest shall terminate and be barred upon the death of the consort.”
In construing the execution if we follow the reasoning of counsel for defendant in error the exception in the instant case would create a dower interest greater than that which the first paragraph 'of the section in very clear and positive language defines it to be. This first paragraph says; The spouse “shall be endowed of an estate for life in one-third of all the property of which the consort was seized,” etc.
Counsel call attention to the fact that exception (b) is divided into two paragraphs. The first exception Cd) by its very clear language is limited “to the extent that any such real property at any time during the marriage was encumbered by 'the deceased,” etc., * * * “the surviving spouse not having relinquished or been barred of dower therein.” From this language it would follow that to any such extent that *249such real property was not encumbered the word ‘except’ as contained in the last paragraph would not apply. The second paragraph of exception (b) is intended to provide for a computation of the value of the dower of the surviving spouse when within the exception clause. The conditions under which the exceptions apply io paragraph 1 and paragraph 2 of exception (b) are the same. What is it that is to be computed under the provisions of the second paragraph of exception (b)? We quote:
“The dower interest of the surviving spouse therein.”
We next inquire, what is the dower interest of the surviving spouse. We find the answer to this in the first paragraph of the section:
“A spouse who has not relinquished or been barred of it shall be endowed of an estate for life in one-third of all the real property of which the consort was seized as an estate of inheritance at any time during the marriage.”
The words around which all difficulty arises are the following as contained in the second paragraph of exception (b) “shall be computed on the basis of the amount of the encumbrance at the time of the death of such consort * *
Counsel for defendant in error in his analysis does not take into consideration what the legislature in the first paragraph of this section defines a dower to be.
Under their method of computation the dower would be calculated to be approximately the full value of the fee in the entire acreage.
It certainly can not be said that a dower which is defined to be a one-third interest for life can be computed to have a money value equal to the total value of the fee, The word ‘basis’ as used, we think, is a word of qualification and limitation.
Generally speaking no doubt, the encumbrances mentioned would not equal the value of the property, and under such a situation there would arise no difficulty.
We adhere to our original opinion.
Motion for rehearing will be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.